Citation Nr: 1428416	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-20 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has reviewed the physical and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files. 

A request for substitution is located in the Veteran's VBMS claims file.


FINDING OF FACT

The Veteran died on April [redacted], 2014, prior to the Board's decision on his appeal.


CONCLUSION OF LAW

The Board lacks jurisdiction over the appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died while his appeal was still pending before the Board; therefore, it must be dismissed as moot due to lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Smith v. Brown, 10 Vet. App. 330, 334, 336 (1997) (dismissing for lack of jurisdiction an appeal rendered moot by the appellant's death while on appeal to the Board).  

This dismissal does not impact the right of any eligible person to file a request with the originating RO asking to be substituted for the appellant in order to process the claim to completion.  38 U.S.C.A. §§ 5121(a), 5121A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1106 (2013); Fast Letter 10-30 at 4 (Aug. 10, 2010, revised April 3, 2013).  But see Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994) (holding that where an appellant's death renders a disability-compensation claim moot, an accrued-benefits claimant must file a separate claim to receive benefits).  


ORDER

The appeal for service connection for PTSD is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


